     Case 3:19-cv-01025-LAB-WVG Document 4 Filed 06/11/19 PageID.15 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff
     and the Putative Class
 6
 7
 8
 9
                                       UNITED STATES DISTRICT COURT
10
                                   SOUTHERN DISTRICT OF CALIFORNIA
11
12   DANIEL CANFIELD, individually and on                     Case No.: 3:19-cv-1025-LAB-WVG
     behalf of all others similarly situated
13                                                            VOLUNTARY DISMISSAL
                          Plaintiff,
14                                                            WITHOUT PREJUDICE
     v.
15   SUNPATH LIMITED CORP, a Delaware
16   corporation, NORTHCOAST WARRANTY
     SERVICES, INC., a Delaware corporation, VAD
17   d/b/a CM AUTO, an unknown business entity

18                       Defendant.

19
            Plaintiff DANIEL CANFIELD, by and through his attorney, pursuant to Federal Rule of Civil
20
     Procedure 41(a)(1)(A), hereby gives notice that it is voluntarily dismissing all Defendants without
21   prejudice, with each side bearing its own costs and attorney’s fees.
22
23          Dated: June 11, 2019

24                                                Respectfully submitted,

25
                                                  DANIEL CANFIELD, individually and on
26
                                                  behalf of all others similarly situated,
27
                                                          1
28                                                                                           3:19-cv-1025-LAB-WVG
     Case 3:19-cv-01025-LAB-WVG Document 4 Filed 06/11/19 PageID.16 Page 2 of 2




 1
 2                                     By: /s/ Mark L. Javitch           .
                                       Plaintiff’s Attorney
 3
                                       Mark L. Javitch (SBN 323729)
 4                                     Javitch Law Office
                                       480 S. Ellsworth Ave
 5                                     San Mateo, CA 94401
 6                                     Telephone: 650-781-8000
                                       Facsimile: 650-648-0705
 7                                     mark@javitchlawoffice.com

 8                                     Attorney for Plaintiff
                                       and the Putative Class
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             2
28                                                                    3:19-cv-1025-LAB-WVG
